                     Case 1:17-cv-00124-LLS Document 125 Filed 08/28/20 Page 1 of 3

                                          United States of America
                                    FEDERAL TRADE COMMISSION
                                         Washington, DC 20580

Division of Advertising Practices
     Edward Glennon
202-326-3126; eglennon@ftc.gov


                                                              August 28, 2020
        VIA ECF
        Hon. Louis L. Stanton, U.S.D.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        RE:       FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al. (17-CV-00124-LLS)
                  Pre-Motion Conference on Plaintiffs’ Motion to Compel Answers of Deponent

        Dear Judge Stanton:

                Defendants’ opposition to Plaintiffs’ letter-motion, in addition to setting forth flawed
        legal arguments, makes clear that an outside party conducted an undisclosed study on
        apoaequorin on behalf of Defendants, with Defendants’ knowledge and assistance. Should
        Defendants prevail in their arguments that Plaintiffs are not entitled to discover purely factual
        information about this study, Plaintiffs and this Court would be unable to assess a critical piece
        of evidence going to the core issues in this case – Prevagen’s efficacy and Defendants’
        knowledge of the veracity of their advertising claims. Defendants’ position, in addition to being
        legally flawed, is contrary to the long-held principle that parties “have a right to ‘every man’s
        evidence,’ United States v. Bryan, 339 U.S. 323, 331, 70 S.Ct. 724, 730, 94 L.Ed. 884 (1950),
        and that wide access to relevant facts serves the integrity and fairness of the judicial process by
        promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993). For the
        reasons set forth in Plaintiffs’ initial letter-motion and below, the Court should grant Plaintiffs’
        request for pre-motion conference regarding a motion to compel testimony about this
        undisclosed study, as well as the 2016 re-write of the Madison Memory Study (“MMS”).1

                Defendants’ opposition focuses almost exclusively on the argument that Plaintiffs cannot
        establish the exceptional circumstances necessary to discover information held by their
        consulting expert. As an initial matter, however, Defendants have failed to show that the study
        done by their expert after the MMS would not have been done in the ordinary course of business
        and is therefore entitled to protection. Given Defendants’ record of conducting clinical trials
        absent the threat of litigation, as well as their statements following the MMS regarding additional
        studies on the purported target market for Prevagen, the declaration Defendants submitted is
        insufficient to establish that the post-MMS study was done “because of” anticipated litigation
        and is entitled to protection as work product. Furthermore, even if the Court finds that the study

        1
          The same disputes arose in the August 20-21 30(b)(6) and individual depositions of Defendant
        Mark Underwood and Plaintiffs therefore incorporate a request to compel his testimony into the
        instant letter-motion.
         Case 1:17-cv-00124-LLS Document 125 Filed 08/28/20 Page 2 of 3

The Honorable Louis L. Stanton                                                August 28, 2020
Page 2

is entitled to protection under Fed. R. Civ. Pro. 24(b)(4)(D), Plaintiffs can establish the requisite
exceptional circumstances to obtain discovery of it.

         The work product doctrine applies only to documents created “because of” the prospect
of litigation. United States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998). “Accordingly … the
work product doctrine does not extend to documents in an attorney’s possession that were
prepared by a third party in the ordinary course of business and would have been created in
essentially similar form irrespective of any litigation anticipated by counsel.” Proctor & Gamble
Co. v. Ultreo, Inc., 574 F.Supp.2d 334, 336-37 (S.D.N.Y. 2008) (quotation omitted). The burden
is on the party claiming work product protection to prove that the document in question “would
not have been prepared in substantially similar form but for the prospect of … litigation.” Id. at
574 F.Supp.2d at 337 (quotation omitted). In P&G, a false advertising case, the court rejected
the defendant’s claims that five studies the company and its research affiliates had conducted
were work product, despite the fact that the defendant’s in-house attorney had submitted an
affidavit stating he had advised the company to conduct the studies because of the prospect of
litigation with the plaintiff. Id. at 335-38. The court found that, given the evidence that clinical
and laboratory studies had long been part of the defendant’s business plan, the defendant had
failed to show the studies would not have been performed in substantially similar form but for
the prospect of litigation. Id. at 337-38. Defendants in this case similarly have a record of
conducting multiple human clinical studies, long predating any anticipated litigation, to
substantiate their marketing claims, and in fact have conducted at least six human studies on
Prevagen from 2008 to 2016. To substantiate the claim that Prevagen improves memory, they
conducted the MMS from 2009 to 2011, which failed to find any benefit for the study
populations as a whole. The write-ups of the MMS, including one from 2014, indicated that
Plaintiffs intended to conduct further research to determine whether Prevagen might benefit a
more targeted population with minimal or no cognitive impairment. In light of the failed MMS
study, such research was necessary to meet the company’s legal obligation to substantiate its
ongoing claims. Defendants have failed to show they would not have performed the undisclosed
post-MMS but for the anticipated litigation.2

        Should the Court hold that Plaintiffs’ questions implicate the work product protection as
it applies to consulting experts, Plaintiffs can establish the exceptional circumstances necessary
to discover such information. Courts have recognized the existence of exceptional circumstances
where replicating expert discovery “would be judicially prohibitive.” Bank Brussells Lambert v.
Chase Manhattan Bank, 175 F.R.D. 34, 44 (S.D.N.Y. 1997); see also In re “Agent Orange”
Prod. Liabil. Litig., 105 F.R.D. 577, 580-81 (E.D.N.Y. 1985) (discovery allowed where
duplicating experts’ efforts would require such enormous time and resources that obtaining
information by other means was impracticable). It would be prohibitively expensive for
government enforcement agencies to test every advertised product to determine the legality of a

2
  Plaintiffs submit that, at a minimum, Defendants should submit the undisclosed study to the
Court for in camera review to allow the Court to assess whether the face of the document
indicates that it was created “because of” the prospect of litigation. See Proctor & Gamble, 574
F.Supp.2d at 338 (in camera review supported conclusion that studies were performed as routine
business efforts to achieve substantiation for advertising claims).
         Case 1:17-cv-00124-LLS Document 125 Filed 08/28/20 Page 3 of 3

The Honorable Louis L. Stanton                                                August 28, 2020
Page 3

seller’s claims. Accordingly, the law places the burden on the marketer to have substantiation
for its claims at the time it makes those claims. See F.T.C. v. QT, Inc., 448 F. Supp. 2d 908, 959
(N.D. Ill. 2006) (“Defendants have the burden of establishing what substantiation they relied on
for their product claims. The FTC has the burden of proving that Defendants' purported
substantiation is inadequate, and the FTC need not conduct or present clinical studies showing
that the product does not work as claimed.”), amended on reconsideration in part, 472 F. Supp.
2d 990 (N.D. Ill. 2007), aff’d, 512 F.3d 858 (7th Cir. 2008); In re People v. Applied Card Sys.,
Inc., 27 A.D.3d 104, 105 (3d Dep’t 2005), aff’d on other grounds, 11 N.Y.3d 105 (2008) (noting
that FTC Act case law is useful in interpreting New York Executive Law § 63(12) and the
consumer protection provisions of the New York General Business Law). It would contravene
public policy underlying consumer protection law to require Plaintiffs to conduct scientific
research that Defendants should have conducted themselves to substantiate their claims. In this
case, it appears Defendants have conducted such a study on Prevagen’s efficacy, but are
unwilling to disclose even the fact of its existence, let alone the scientific results – results that
may go to the very heart of Defendant Underwood’s knowledge of deceptive claims and his
individual liability. See F.T.C. v. Moses, 913 F.3d 297, 306 (2d Cir. 2019); People v. Apple
Health & Sports Clubs, 80 N.Y.2d 803, 807 (1992). At a minimum, Plaintiffs are entitled to
discover the basic fact of whether the study exists and to have access to the data.

        Finally, Defendants undoubtedly have waived any protection that might once have
existed with regard to the 2016 re-write of the MMS. Parties waive protection, including that
afforded consulting experts, by using protected materials in a manner inconsistent with the
principles underlying privilege. See, e.g., Granite Partners, L.P. v. Bear, Stearns & Co., 184
F.R.D. 49, 54 (S.D.N.Y. 1999); Agron v. Trustees of Columbia Univ., 176 F.R.D. 445, 449
(S.D.N.Y. 1997). Furthermore, subject matter waiver is appropriate where a party has used
privileged material to benefit its strategic position in litigation. See Favors v. Cuomo, 285
F.R.D. 187, 198-200 (S.D.N.Y. 2012); City of Capitola v. Lexington Ins. Co., No. 12-3428 LHK
(PSG), 2013 WL 1087491, at *1-2 (N.D. Cal. Mar. 13, 2013). Defendants have waived all
protection for the 2016 re-write—and all documents related to the same subject matter—by (1)
producing it to Plaintiffs; (2) posting it on their website; and (3) relying on it in their motion to
dismiss Plaintiffs’ case. Defendants’ objections to even basic questions regarding the re-write
after using it in such fashion are completely meritless.3

       For the above reasons, Plaintiffs ask the Court to grant their request for a pre-motion
conference.

                                                      Respectfully,

                                                      /s/ Edward Glennon
                                                      Edward Glennon, Attorney
                                                      Federal Trade Commission

3
  As Plaintiffs noted in their initial letter-motion, a discovery dispute involving the FTC’s
subpoena of Georgetown Economic Services, Inc., originally filed in the D.D.C., has been
transferred to this Court. FTC v. Quincy Biosciences Holding Co., No. 1:20-mc-00307-LLS.
The FTC’s briefs in that matter are attached as Exhibits A (motion) and B (reply).
